 

FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

SEP 04 2019
UNEZTED STATES DISTRICT CouRT

~~

FOR THE DISTRICT OF (NEW METGHELBOELFERS

ee ~ CLERK a

MICHAEL JU NISSEN

 

C PETE TIONER )

 

}

 

 

fi'% ~ ECR -00077-T8

 

UNITED STATES OF AMERICA

 

( RESFON DANT)

TSN e Ae HF wp

+
i
:
|
i
‘

 

 

MoTIeONn © FER APPOLNTMENT OF COUNSEL

iN

 

1B

secneeessoenmnm nan oe encetcite ane aa whedon aeorernne tener to enact oe cance te on trate ot weet on genta mee nti cmmnetei eg Ge senate oe

4 “Now COMES | THE PETETEONER MrcHpel T, NISSEN |

 

 

 

is

ode eniihsonen rian talent mercinan an penenetta airin ie anrinhan Atma tantstfatt et nit omc sincere nit in ct Et that panne rants a nntnbtae min mnt inant tetas ~

 

Tee Pagsuanr TO 2 US.E FITS REsrecrrutey MOVES

 

17

 

13 THIS HONOCRATSLE COURT” TO DECLARE WEM INOLEENT

 

 

td _ _. ee D

“AND | To APPOINT COUNSEL TO DEFEND HIM ON

 

 

. at

2a THe CAUSE - Pewprne EN THES COUuRT~ UNDER

 

creme ante prea

Tend ice evi oa ares coe aime neces 2 ent ennai nn nreiteenn eee oe eencnnn mince mann he cote on anne Htc itt) ens manana erate atiniec acre aanccminnaae eee matin ei mtn a ate a

25 |

2b EN SUPPORT THEREOF, THE PETETEONER ,
2 |
25 STATES AS Follow:

PL lof

 

 
 

1° ), AS INDICATED IN THE AFFEDAVET OF |

heen ate creer ness ene neo et event tne

ene nfe nner tee sn comes ann ovement a a

- ETNDLEGENCY FILLED HEREWITH MR MICHAEL TF.

 

 

 

NESSEN TS UNABLE TO AFFCRD AN ATTORNEY |

 

L
1 70 REPRESENT HIM AT TREAL AND A CCORPINGLY |
yt

4

 

 

ee seems ten nt atten tomet tent mera

G R€QuesTs THAT HE BE DECLARED ENOLrSCENT

AND THAT. COUNSEL BE APROTNTED TO REPRESENT

 

 

jo

13. AIM,

sa eee i pemepen

yd

 

 

 

Is WHERE FORE , THE FETLTONER | LTR SALCHAEL

f

a

 

 

IT | J-, NESSEN RESPECTFULLY URGES FHIS HoneRABLE
1g

 

 

 

ie COURT TO DECLARE [4TIA ZINOQTGENT AND TO.
20.

 

Z'') APPOINT COUNSEL TO REPRESENT /4ZM_ ON.

 

 

ya

23. 2 uUeS.c, #224)

 

24

25 | RESPECT Fuuy SUBMITTED ,

26 DATE! 08/30/2019
25°

 

 

 

Pea of 2

 
 

AITPANEY OR OEFENDANT WITHOUT ATTERNEY (WAME, ADDRESS SERV
MICHAEL Ir NCSsEeNn Foe srTrAm
Paw. © ozsovis!

P.0. Rox, 25H
cere Ccrvre CONCENTRATION CAMP
MILAN, NEW MEKEECO 7E24

UNITED STATES DIUSTRELCT Center
RoR THE orsrk®&rer oF NEW MeExroO

ATTN! CLERK OF THE ConetT

{ Zpemns Bevd Nw
32 Rg UE ONE, NEW MIEXZDCO £7102.

DEFENDANT | MICHAEL J. N&SSEN 03 /eB)ies
PReoF oF seERvrcE BY MATL |!
A TAM oveR THE ACE ©F 13 AND NoT A PARTY TO THIS ACTION,

 

 

 

 

 

 

 

2) TU SERVED THE FetlowrnG: MOTION FOR APPOINTMENT OF COUNSEL.

3) E SERVED A copy oF THE Documents on 28f32/2019 AS FOLLOW
DATE)

Ta BY Mare; LT s€RvVED THE Documenrs BY ENCLOSLCNG THEM IN
AN ENVELOPE AND DEPOSETENE THE SEALED ENVELOPE wrtTH

THE UNITED STATES POSTAL SERVZCE wor THE PesTAcGeE Fur.

PREPAID TO THE ADDRESS SHOWA! BELOW:

UNITED STATES PrsTmReTLe,r c3onrr
For THE prs7vROCcrT 0F NEW MEXrCco

ATTN CLERK OF THE Couper

3FZ35 LeoMAS BvD NW
ALBUQUERQUE, NEW MEXECO F702.

 

 
  

4) Tam:
pr nor A REGISTERETD NEW Metco PROCESS SERVER,
> — ae | ee
S\ MY NAME, ADDRESS, TELEPHONE NUMBER ox A :
aed } « OFFICIAL SEAL
Paul C. Care stlo, Y e. aoe STEPHANIE RAMSEYE
C503 fAL(son DR. NE - ee St Notary Public >
“who ate o i >
AlBuQuUL WOU Ey Al Mm. SA/1S My Commission Expires, SIZAYE “ ;

 

b) L PELARE pIDER PENALTY oF PERTURY ({NOER THE LAW!
OF THE STATE OF NEW MEKTCO THAT THE FoREGOLCNG IS

   
   

TRUE AND CORRECT: DATE: e8/[3e[2019 | ©
Aul G (‘neerlls, TR |
Se . = wo _ we a
( TPE ek PRET HAM E oe Pemsent ) ( SEEN APEIRER OF FB NIN
WHO S«&keED FHE PAPERS SERED 7 he Parkes 7

PROOF OF SERTCE: BY MAT? :
PAUL CARILLO
Row * 0331315)
p.@. Bex, 2S54O
CORE CLVIC CONCE
ENTKA TION
MILLAN, NEW MEXECO F7OL1 cane

 

Received
UNITED STATES
ALBUQUERQU

SEP 04 2019

DISTRICT COURT
E, NEW MEXICO

CLERK

UNZTED STATES T

_ TES DIST,

FoR = . rSTRIic eer

THE pPrsTRICT OF Tene Mex
=KICO

ATTN: CLERK OCF THE Court
333 LemMAS Bevd NW

[ALBURUER E
QUE ,

sfaayl lil j
vay PibfaplpeqpadplypappUpadihyy i] fiji
lf
: PIL. 7S zrA SP INIINOD HIPINSNOD 180d %OE HLM save FIBY IQADIY SLIUDIIANA SIH,
1 PW 9 Ne LUALELGNOD gel “$33 // TOANELLALILSNID NV
“spwals wwoItav~t W ST Wien 349 LoTwMseC
(vem onzs) SALALS @BLINN SMyt TWwasdsd QL SaaHdV
AwyY2? NOLLYALNIINEGD DIALP DyxIP LL NS20C AH/V\

(1va3024) °PAVYI TWLs0d _IDASseee ‘aA wom Neww 4

AAI wAFAE

 
